 Case 14-40987       Doc 1337      Filed 04/12/19 Entered 04/12/19 16:58:02            Desc Main
                                   Document      Page 1 of 41



                         UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF MASSACHUSETTS


In Re:                                               )
                                                              Chapter 11

TELEXFREE,LLC,                                       )        Case No. 14-40987-MSH
TELEXFREE,INC.,                                      )        Case No. 14-40988-MSH
TELEXFREE FINANCIAL,INC.,                            )        Case No. 14-40989-MSH

                               Debtors.              )        Jointly Administered
                                                     1

                FIRST STATUS REPORT REGARDING DETERMINATION
                            OF PARTICIPANT CLAIMS

         To the Honorable Melvin S. Hoffman, United States Bankruptcy Judge:

         Stephen B. Darr, the duly appointed Chapter 11 trustee (the "Trustee") ofthe bankruptcy

 estates (the "Estates") of TelexFree, LLC,TelexFree, Inc., and TelexFree Financial, Inc.

(collectively, the "Debtors" or "TelexFree"), respectfully submits this Status Report regarding

the resolution of claims ("Participant Claims")filed by persons who purchased TelexFree

 membership plans ("Participants") against the TelexFree Estates.

                                          BACKGROUND

         1.     On April 13, 2014 (the "Petition Date"), the Debtors filed voluntary petitions for

 relief under Chapter 11 ofthe United States Bankruptcy Code ("Bankruptcy Code") with the

 United States Bankruptcy Court for the District of Nevada.

         2.     The Debtors initially operated as debtors-in-possession pursuant to Sections 1107

 and 1108 ofthe Bankruptcy Code.

         3.     On the Petition Date,the Debtors filed a motion for joint administration ofthe

 cases, with TelexFree, LLC designated as the lead case. By order dated April 24, 2014,the

 motion for joint administration was approved.
 Case 14-40987       Doc 1337     Filed 04/12/19 Entered 04/12/19 16:58:02            Desc Main
                                  Document      Page 2 of 41



       4.      On May 6, 2014,the Nevada Bankruptcy Court allowed the motion filed by the

Securities and Exchange Commission to change the venue ofthe cases to the United States

Bankruptcy Court for the District of Massachusetts(the "Court"). The cases were transferred to

the Court on May 9, 2014.

       5.      On May 30,2014,the Court allowed the motion by the Office ofthe United States

Trustee's to appoint a Chapter 11 trustee and the Trustee was appointed on June 6, 2014.

       6.      TelexFree operated one ofthe largest Ponzi and pyramid schemes in United States

history, ensnaring more than 1,000,000 Participants who collectively lost in excess of

$1,700,000,000. TelexFree used the sale of voice over Internet protocol("VoIP")plans as a

subterfuge for its real business, which was the recruitment of new Participants through a multi-

level marketing format and the use of membership fees paid by new Participants to pay the

credits "earned" by existing Participants.

       7.      The scheme was extensive, complicated, and multi-tiered. Participants were

located throughout the world, with eighty percent(80%)located outside of the United States.

Most ofthe transactions involving Participants were triangular in nature, whereby Participants

were recruited into the scheme by purchasing a membership plan and paying the membership

fees to the recruiting Participant, who retained the membership fee and used his/her accumulated

TelexFree credits to pay the membership fee due from the recruited Participant (hereinafter

referred to as a "Triangular Transaction").

       8.      After reconstructing the Debtors' books and records and records procured through

examinations under Federal Rule of Bankruptcy Procedure 2004 and from Homeland Security

Investigations, the Trustee concluded that TelexFree was a Ponzi and pyramid scheme.

Participants were promised exorbitant returns for placing advertisements on the Internet which



                                                2
 Case 14-40987       Doc 1337     Filed 04/12/19 Entered 04/12/19 16:58:02           Desc Main
                                  Document      Page 3 of 41



were paid from fees paid by new recruits. Revenues from the sale of VoIP plans, which was

ostensibly the product being sold by TelexFree, constituted less than one percent(1%)oftotal

revenues. Less than one percent(1%)ofthe minutes available on VoIP plans that were sold

were actually used by Participants.

       9.      On October 7,2015,the Trustee filed his Motion by Chapter 11 Trusteefor Entry

ofOrder Finding that Debtors Engaged in Ponzi and Pyramid Scheme and Related Relief(the

"Ponzi Motion"). In the Ponzi Motion, the Trustee sought two principal findings: first, that

TelexFree was a Ponzi and pyramid scheme and, second, that Participant Claims should be

determined based upon a "Net Equity" formula commonly employed in Ponzi scheme cases.

        10.    By order dated November 25,2015, as amended on December 21, 2015,the Court

found the Debtors had engaged in a Ponzi and pyramid scheme and that this finding was the law

ofthe case.

        1 1.   By supplemental order dated January 26, 2016,the Court approved the Net Equity

formula for determining Participant Claims. The Net Equity formula provides for the following:

       (i)     in determining the amount of a Participant Claim, any claim or portion of claim

               based upon accumulated credits in a Participant's account(a "User Account")as

               ofthe Petition Date shall be disallowed;

       (ii)    Participant Claims shall be computed based upon the amount paid by the

               Participant to the Debtors, including amounts paid pursuant to Triangular

               Transactions, less amounts received by the Participant from the Debtors including

               amounts received pursuant to Triangular Transactions;
 Case 14-40987        Doc 1337      Filed 04/12/19 Entered 04/12/19 16:58:02             Desc Main
                                    Document      Page 4 of 41



         (iii)   In determining the amount of a claim of a Participant who has more than one User

                 Account, the activity in all ofthe Participant's User Accounts shall be aggregated

                 and netted against one another.

         I.      The Electronic Claims Portal and the Bar Date Notices

         12.     In the initial stages ofthese cases, Participants submitted proofs of claim in

multiple fora, including the Court, the claims agent retained by the Debtors, Kurtzman Carson

Consultants, LLC("KCC"),the Federal Bureau ofInvestigation ("FBI"), and the

Commonwealth of Massachusetts, Office ofthe Secretary of State. The information supplied by

Participants varied because some used the official bankruptcy claim form and some utilized

informational forms provided by governmental agencies. As discussed infra, none ofthe forms

provided the information necessary to reconcile Participant Claims with the Debtors' books and

records.

         13.     Many claims did not identify the Participant's User Accounts. This was a

fundamental omission because reconciliation of Participant claims with the activity reflected in

their User Accounts was the only available means to determining a Participant's Net Equity

claim.

         14.     Many claims asserted amounts due for accumulated credits(which were

disallowed under the Net Equity formula), punitive damages and expected future profits that are

not allowed under the Net Equity formula.

         15.     In order to establish a process for filing and evaluating claims that was consistent,

accessible, and efficient, on October 7,2015, the Trustee filed his Motzon by Chapter I1 Trustee

for Entry ofOrder Fixing Bar Date,for Filing Proofs ofClaim, Approving Form and Manner of
 Case 14-40987       Doc 1337      Filed 04/12/19 Entered 04/12/19 16:58:02              Desc Main
                                   Document      Page 5 of 41



Providing Notice, Directing that Claims be Filed Electronically, and Approving Content of

Electronic Proofs ofClaim (the "Claims Motion").

        16.    The Claims Motion requested approval of a process whereby Participants would

use an interactive, electronic claims portal hosted on the Internet("Portal") to file a claim (a

"Participant ePOC"). The Portal provided Participants with the opportunity to provide and/or

confirm personal or business name(s), address(es), phone number(s), electronic mail address(es),

taxpayer identification number(s), User Account name(s), password(s), and bank account

information that were utilized by the Participants when establishing his/her User Account(s).

Based upon the information provided by Participants, the Portal presented the Participant's User

Accounts and account activity within the Participant's User Accounts. Participants had the

opportunity to confirm, reject, amend, or supplement the information presented by the Portal.

        17.    The establishment ofthe Portal was essential to the claims resolution process.

The Portal was the only practical method of verifying Participant activity with the TelexFree

books and records. Inasmuch as TelexFree had approximately 1,000,000 Participants who

collectively opened approximately 11,000,000 User Accounts that reflected more than

 1,000,000,000 transactions, a manual reconciliation of Participant Claims against the TelexFree

books and records without the Portal would have been impossible.

        18.     The Claims Motion requested that creditors other than Participants complete and

file electronically their claim using a standard bankruptcy proof of claim form (a "Standard

ePOC"and,together with the Participant ePOC,an "ePOC")through the Portal, as such claims

 did not have the complexity associated with the determination ofParticipant Claims.

        l9.     The Claims Motion was approved by order dated January 26,2016(the "Claims

 Order"). The Claims Order provided that submission of an ePOC was the sole and exclusive



                                                  5
 Case 14-40987       Doc 1337      Filed 04/12/19 Entered 04/12/19 16:58:02            Desc Main
                                   Document      Page 6 of 41



method offiling claims in these cases. (Claim Order, ¶15). Any claims previously filed or

hereinafter filed that did not comply with the ePOC process were disallowed without further

order ofthe Court, including any proofs of claim previously filed with the Court, the Debtor, or

any other governmental agency. (Claim Order, ¶15).

        20.    The Claims Order provided that the deadline for Participants to file claims("Bar

Date")through the Portal would be not less than ninety(90)days after the Portal was operational

and notice ofthe Bax Date was served upon Participants. (Claim Order,¶3).

        21.     The Claims Order approved the form of Bar Date Notice which provided, among

other things, that any Participant who failed to timely file a Participant ePOC on the Portal on or

before the Bar Date would be barred from asserting such claim against the Debtors or their

bankruptcy estates and from participating in any distribution offunds in these cases on account

ofsuch claim. (Claim Order, ¶4, Claims Motion, Exhibit B).

        22.     The Claims Order directed the Trustee to serve the Bar Date Notice:(i) by

electronic mail to Participants based upon available electronic mail addresses ofParticipants;(ii)

 by regular mail, or international equivalent, to creditors who are not Participants and who were

 listed on Schedules D,E,F, and G ofthe Debtors' schedules of liabilities and to those

Participants who filed a proof of claim with the Court or with KCC,or a victim notification form

 with the FBI on or before September 30,2015 that did not provide an electronic mail address;

(iii) by public notice on the Portal, and the KCC website; and (iv)to the extent permitted, by the

 multi-level marketing websites behindmlm.com, theponzibook.blogspot.com, and

Ponzitracker.com. (Claim Order, ¶5).

        23.     On May 27,2016, and after the Portal became operational, the Trustee filed a

 Notice ofDeadlinefor Filing Electronic Proofs ofClaim and Claims Procedures(the "Bar Date
  Case 14-40987       Doc 1337      Filed 04/12/19 Entered 04/12/19 16:58:02             Desc Main
                                    Document      Page 7 of 41



 Notice")[docket entry 743], directing creditors to file claims through the Portal located at

 telexfreeclaims.com. The Bar Date Notice established an initial bar date of September 26,2016

(the "First Bar Date")for the filing of electronic claims. The First Bar Date was served on all

Participants in accordance with the Claims Order [see certificate of service at docket entry 759].

        24.     On September 21,2016,in order to afford Participants with additional time to file

Participant Claims, the Trustee filed a Motion by Chapter 11 Trustee to Extend Deadlinefor

Filing ofElectronic Proofs ofClaim to December 31,2016(the "Second Bar Date")[docket

 entry 801]. This motion was granted by order dated September 23,2016 [docket entry 806] and

 notice ofthe Second Bar Date was served on all Participants in accordance with the Claims

 Order [see certificate of service at docket entry 811].

        25.     In light ofthe wide publicity emanating from the anticipated entry of a guilty plea

 by James Merrill, one of the Debtors' principals, and in order to afford Participants additional

 time to file Participant Claims, on December 8, 2016,the Trustee filed a further Motion by

 Chapter 11 Trustee to Extend Deadlinefor Filing ofElectronic Proofs ofClaim to March 15,

 2017 [docket entry 827,the "Final Bar Date"]. This motion was granted by order dated

 December 21,2016 [docket entry 833] and notice ofthe Final Bar Date was served on all

 Participants in accordance with the Claims Order [see certificate of service at docket entry 841].

         II.    Claims Resolution Process

         26.     To establish a process to address the extraordinary number of Participant Claims

 and the information contained therein, on October 16, 2017, the Trustee filed a Motion by

 Chapter I1 Trustee to Establish Omnibus Proceduresfor the Resolution ofDisputed Participant

 Claims [docket entry 921]which was approved by order dated December 26,2017(the "Claims

 Procedure Order", docket entry 955).



                                                  7
 Case 14-40987       Doc 1337     Filed 04/12/19 Entered 04/12/19 16:58:02            Desc Main
                                  Document      Page 8 of 41



       27.     The Claims Procedure Order established athree-stage process for resolving

disputed Participant Claims.

       28.     First, the Claims Procedure Order provided that the Trustee could send a Notice

ofProposed Resolution of Claim ("First Notice")to those Participants whose claims did not

comport with the TelexFree books and records. The First Notice required such Participants to

respond to the Trustee within thirty(30)days at a designated electronic mail address responding

to the claim deficiencies set forth in the First Notice ("Claim Response")(Claim Procedure

Order, ¶2, 3). The First Notice was not required to be filed with the Court.

       29.     Second,the Claims Procedure Order provided that the Trustee could file with the

Court a Notice of Claim Allowance or a Notice of Claim Disallowance (together,"Second

Notice"), with a copy served electronically upon the Participant, for those Participants who did

not timely submit a Claim Response to the First Notice. Participants were required to file a

response to the Second Notice with the Court and serve a copy ofthe response upon the Trustee

within fourteen(14)days ofthe filing ofthe Second Notice, demonstrating good cause for failure

to timely submit a Claim Response to the First Notice. In the absence of compliance by the

Participant, the Participant Claim would be disallowed, or conditionally allowed in the amount

set forth in the Second Notice(Claim Procedure Order, ¶4).

       30.     Third, the Claims Procedure Order provided that the Trustee could resolve claims

ofParticipants for which a timely response was received to the First Notice or Second Notice by

filing an Affidavit of Claim Allowance/Disallowance as to any claims resolved by agreement

with the Participant. Upon the filing ofthe affidavit, the Participant's claim would be allowed

without further Court order. (Claim Procedure Order, ¶6). In the absence of consensual

resolution of a Participant's claim that was subject to a First Notice or Second Notice, the Claims
 Case 14-40987         Doc 1337        Filed 04/12/19 Entered 04/12/19 16:58:02        Desc Main
                                       Document      Page 9 of 41



Procedure Order provided that the Trustee could file omnibus objections to Participant Claims,

with certain modifications to Federal Rule of Bankruptcy Procedure 3007. (Claim Procedure

Order, ¶7-9).

                                     CLAIM DETERMINATION1

        I.       Conditionally Allowed Claims

        31.      There are 131,351 timely filed Participant Claims and there axe 7771ate filed

Participant Claims as of March 22, 2019. Ofthe timely filed claims, there are 99,549 claims that

constitute Conditionally Allowed Claims, as defined below and consisting ofthe following:(i)

98,118 claims which, as filed, comport with the Net Equity formula according to the TelexFree

books and records;(ii) 38 claims that were resolved by agreement with the Participant after a

First Notice was sent;(iii) 33 claims that were resolved by agreement with the Participant after a

Second Notice was sent; and (iv) 1,360 claims for which the Trustee proposed allowance ofthe

Participant Claim in a reduced amount in the Second Notice and the Participant did not file a

response.

        32.      "Conditionally Allowed Claims" are those Participant Claims which have been

allowed for purposes of distributions by the Trustee unless the Trustee files a supplemental

Notice of Claim Allowance or Disallowance, on or before ten(10)days prior to a scheduled

distribution to Participants. The conditional allowance ofthe Participant Claim is necessary to

allow the Trustee to consider additional information that may become available with respect to

the allowance of a Participant's Conditionally Allowed Claim. Such information would include

information that the User Accounts attributed to a Participant are subject to conflicting claims of

ownership and/or that there are additional User Accounts that should be attributed to such

Participant.

1 Attached as Exhibit"A" is a status summary ofParticipant Claims filed.

                                                        ~~
Case 14-40987        Doc 1337     Filed 04/12/19 Entered 04/12/19 16:58:02              Desc Main
                                  Document     Page 10 of 41



       33.     The Trustee will provide the Clerk's Office with an electronic file containing,

with respect to each of the 98,118 Conditionally Allowed Claims that comport with the Net

Equity formula according to the TelexFree books and records:(i) the claim number that was

assigned to the Participant upon the filing by the Participant of their claim;(ii) the name of the

Participant as provided by the Participant on the Participant Claim;(iii) the country of residence

as identified by the Participant on their claim; and (iv) and the amount ofthe Conditionally

Allowed Claim. Each holder of a Conditionally Allowed Claim will be sent an email at the

address provided by the Participant on their claim informing them of the conditional allowance

oftheir claim and providing them with a link to the Internet website www.kccllc.net/telexfree

that contains a listing of all Conditionally Allowed Claims. The aggregate amount ofthese

Conditionally Allowed Claims totals $339,472,924.34.

       34.     There are 38 Participant Claims that have been resolved by agreement with the

Participant after the First Notice was sent. See First Affidavit ofClaim Allowance and

Disallowance (the "First Darr Affidavit") at ¶4, attached as Exhibit "B" hereto. The First Darr

Affidavit includes an exhibit with:(i) the claim number that was assigned to the Participant upon

filing the Participant Claim;(ii) the name of the Participant as provided by the Participant on the

Participant Claim;(iii) the country of residence as identified by the Participant on the Participant

Claim; and (iv) and the amount ofthe Conditionally Allowed Claim. Each holder of a

Conditionally Allowed Claim will be sent an email at the address listed on their Participant

Claim providing them with the First Darr Affidavit and supporting exhibit that includes their

claim information. These claims can also be located on the Internet website:

www.kccllc.net/telexfree. The aggregate amount of claims filed by the 38 Participants is

$45,000,414.18, which have been conditionally allowed in the amount of $372,403.83.



                                                 10
 Case 14-40987       Doc 1337     Filed 04/12/19 Entered 04/12/19 16:58:02             Desc Main
                                  Document     Page 11 of 41



        35.     There are 33 Participant Claims that have resolved by agreement with the

Participant after the Second Notice was sent. See First Darr Affidavit at ¶7. The exhibit to the

First Darr Affidavit includes:(i) the claim number that was assigned to the Participant upon

filing the Participant Claim;(ii) the name ofthe Participant as provided by the Participant on the

Participant Claim;(iii) the country of residence as identified by the Participant on the Participant

 Claim;(iv)the amount of the Conditionally Allowed Claim;(v)the docket number of the Second

Notice; and (vi) the docket number of the response filed by the Participant with the Court. Each

 holder of a Conditionally Allowed Claim will be sent an email at the address listed on their

Participant Claim providing them with the First Darr Affidavit and supporting exhibit that

 includes their claim information. These claims can also be located on the Internet website:

 www.kccllc.net/telexfree. The aggregate amount of claims filed by the 33 Participants is

$1,033,058.61, which have been conditionally allowed in the amount of $194,983.31.

        36.     There are 1,360 Participant Claims that have been conditionally allowed in an

 amount proposed by the Trustee pursuant to the Second Notice and for which no response was

filed by Participants. Of these 1,360 Participant Claims, there were 372 Participant Claims for

 which a supplemental Second Notice was provided by regular mail because it was unclear if

 electronic service had been successfully effectuated. The supplemental Second Notice had a

 response deadline of March 1, 2019. See Second Affidavit ofClaim Allowance and Disallowance

("Second Darr Affidavit") at ¶2, attached as Exhibit "C". The Trustee will provide the Clerk's

 Office with an electronic file containing the following information on each claim:(i) the claim

 number that was assigned to the Participant upon filing the Participant Claim;(ii) the name of the

Participant as provided by the Participant on the Participant Claim;(iii) the country of residence

 as identified by the Participant on the Participant Claim;(iv) the amount of the Conditionally



                                                 11
 Case 14-40987       Doc 1337     Filed 04/12/19 Entered 04/12/19 16:58:02            Desc Main
                                  Document     Page 12 of 41



Allowed Claim; and (v)the docket number ofthe Second Notice. See Second Darr Affidavit at

¶2. Each holder of a Conditionally Allowed Claim will be sent an email at the address provided

by the Participant on their claim informing such Participant that they have a Conditionally

Allowed Claim and providing them with a link to the Internet website www.kccllc.net/telexfree

that contains a listing of all Conditionally Allowed Claims. The aggregate amount of claims

filed by the 1,360 Participants is $54,753,636.08, which have been conditionally allowed in the

amount of $6,486,083.68.

       II.     Disputed Claims

               A. First Notice Claims

       37.     There are 21,135 Participant Claims that were the subject of First Notices sent

electronically to Participants on July 24,2018, August 13, 2018, and August 14, 2018. See First

Affidavit ofTina Marie Feil("Feil Affidavit"), at ¶5, attached as Exhibit "D";Second Darr

Affidavit, at ¶3. Pursuant to the Claims Procedure Order, Participants were provided not less

than thirty (30)days to submit a Claim Response. Feil Affidavit, at ¶6.

       38.     There axe 19,136 Participant Claims for which no Claim Response was received

and, as set forth below,these Participants were sent a Second Notice electronically. See Second

Darr Affidavit at ¶3. In addition to these Participant Claims, there are 350 Participant Claims as

to which a supplemental First Notice was sent by regular mail because it was unclear if the First

Notice sent by electronic service had been received. See First Affidavit ofJeffrey Miller ("Miller

Affidavit"), at ¶5, attached as Exhibit"E" hereto. These Participants will be sent a Second

Notice. There are 1,644 Participant Claims for which a Claim Response was submitted in

response to the First Notice. As referenced above, 38 ofthe Participant Claims for which a

Claim Response was submitted have been resolved by agreement with the Participant.



                                                12
 Case 14-40987       Doc 1337      Filed 04/12/19 Entered 04/12/19 16:58:02            Desc Main
                                   Document     Page 13 of 41



Additionally, 55 Participant Claims for which a Claim Response was submitted have been

disallowed by agreement with the Participant. See First Darr Affidavit at ¶4. The Trustee is

evaluating the balance of the Claim Responses, totaling 1,556, reconciling them with the

TelexFree books and records, and interfacing with the Participants. After completing his

evaluation, the Trustee will either resolve the claims with the Participants, file a Second Notice,

or file objections to claims.

        39.     There are 4,012 Participant Claims filed through the Portal that show a balance

due to the Participant of $0 based upon the Net Equity formula. These Participants will be

notified that the Participant will have no claim in these cases unless they provide additional

documentation to the Trustee within thirty (30) days of the date of notification. See Second Darr

Affidavit, at ¶4.

        40.     There are 8,086 Participant Claims submitted through the Portal that show a

negative balance (that is, the claim reflects that the Participant is a Net Winner under the Net

Equity formula). These Participants will be notified that the Participant will have no claim in

these cases unless they provide additional documentation to the Trustee within thirty (30) days of

the date of notification. See Second Darr Affidavit, at ~5.

                B. Second Notice Claims

        41.     As set forth in paragraph 38 above, there were 19,136 Participant Claims for

which Second Notices were sent electronically to Participants on November 30, 2018. See

certificate of service at docket entry 1127. Pursuant to the Claims Procedure Order, Participants

were provided not less than fourteen(14) days to file a response with the Court and serve a copy

of such response on the Trustee.




                                                 13
Case 14-40987        Doc 1337     Filed 04/12/19 Entered 04/12/19 16:58:02              Desc Main
                                  Document     Page 14 of 41



       42.     There were 13,351 Participant Claims for which no timely response was received

to the Second Notices and for which claim disallowance was proposed. Pursuant to the

provisions of the Claims Procedure Order, these claims are disallowed without further order of

the Court. The Trustee will provide an electronic file to the Clerk containing, with respect to

each claim:(i) the claim number assigned to the Participant upon filing the Participant Claim;(ii)

the name of the Participant as provided by the Participant on the Participant Claim;(iii) the

country ofresidence as identified by the Participant on the Participant Claim; and (iv)the docket

number ofthe Second Notice. See Second Darr Affidavit, at ¶6. Each holder of a disallowed

claim will be sent an email at the address listed on their Participant Claim informing them that

their claim has been disallowed and providing them with a link to the Internet website

www.kccllc.net/telexfree that contains a listing of the disallowed claims. The aggregate amount

of claims filed by these 13,351 Participants is $464,395,777.47.

       43.     There were an additiona13,802 Participant Claims for which a supplemental

Second Notice was provided by regular mail because it was unclear if electronic service had

been successfully effectuated and for which claim disallowance was proposed. See Miller

Affidavit, at ¶6. Responses to the Second Notice were required to be filed by March 1, 2019.

No responses were received from 3,740 of these Participants. Pursuant to the provisions of the

Claims Procedure Order, these claims are disallowed without further order of the Court. The

Trustee will provide an electronic file to the Clerk containing, with respect to each claim: (i) the

claim number that was assigned to the Participant upon filing the Participant Claim;(ii) the name

of the Participant as provided by the Participant on the Participant Claim;(iii) the country of

residence as identified by the Participant on the Participant Claim;(iv) the docket number of the

Second Notice; and (v)the date of service ofthe supplemental Second Notice. See Darr



                                                 14
 Case 14-40987          Doc 1337        Filed 04/12/19 Entered 04/12/19 16:58:02                      Desc Main
                                        Document     Page 15 of 41



Affidavit, at ¶7. Each holder of a disallowed claim will be sent an email at the address listed on

their Participant Claim informing them that their claim has been disallowed and providing them

with a link to the Internet website www.kccllc.net/telexfree that contains a listing ofthe

disallowed claims. The aggregate amount of claims filed by the 3,740 Participants is

$123,419,520.38.

        44.       There are 685 Participant Claims for which a response was submitted to the

Second Notice (including the supplemental notice).2 As referenced above, 33 ofthe Participant

Claims for which a response to Second Notice was received have been resolved by agreement

with the Participant with a Conditionally Allowed Amount, and 57 have been disallowed by

agreement with the Participant. There are 595 Participant Claims for which timely or untimely

responses to the Second Notice were submitted or filed and which are not yet resolved. Ofthese

claims:

        (i)       62 Participants filed timely responses with the Court;

       (ii)       412 Participants submitted timely responses with the Trustee and either no

                  response to the Court or an untimely response to the Court;

       (iii)      121 Participants submitted/filed untimely responses, with the Court and/or with

                  the Trustee.

        See Darr Affidavit, at ¶8. Notwithstanding the improper filings and without waiver of

any rights, the Trustee is considering the responses to the Second Notice, including reasons

provided by the Participant for the late filing or improper filing for purposes of considering

appropriate disposition ofthe claims. See Darr Affidavit, at ¶8. After completing his evaluation,

the Trustee either seek to resolve the claims with the Participants or file objections to each claim,

if appropriate.

z The Second Notice required that Participants file their response with the Court and serve a copy upon the Trustee.

                                                         15
Case 14-40987        Doc 1337     Filed 04/12/19 Entered 04/12/19 16:58:02             Desc Main
                                  Document     Page 16 of 41



               C. Late Filed Claims

       45.     As provided above, there were 777 Participants who submitted a Participant

ePOC after the Final Bar Date. Pursuant to the provisions ofthe Claims Order and the Bar Date

Notice approved by the Court as set forth above, the late-filed claims are disallowed without

further notice or order of the Court. The Trustee will provide an electronic file to the Clerk

containing, with respect to each disallowed claim:(i) the claim number that was assigned to the

Participant upon filing the Participant Claim;(ii) the name of the Participant as provided on the

Participant Claim;(iii) the country of residence as identified on the Participant Claim; and (iv)

the date the Participant Claim was filed. Each holder of a disallowed claim will be sent an email

at the address listed on their Participant Claim informing them of the disallowance oftheir claim

and providing them with a link to the Internet website www.kccllc.net/telexfree that contains a

listing of the disallowed claims. See Darr Affidavit, at ¶9. The aggregate amount of claims

asserted with respect to these disallowed late filed claims is $34,394,871.25.

                                             Summary

       46.     The claims determination process is ongoing and, as set forth above, substantial

progress has been made. There are 99,549 Participant Claims that have been conditionally

allowed in the aggregate amount of $346,526,593.16. There are 17,980 Participant Claims that

have been disallowed in the aggregate amount of $628,196,439.97. The Trustee will continue to

pursue resolution of the remaining unresolved claims. As to those Participants who filed claims

in the amount of $0 or as a Net Winner, the Trustee will pursue claim disallowance in the

absence of additional documentation from the Participant submitted within thirty (30)days of the

receipt of a letter from the Trustee. As to those Participants who have submitted timely or

deemed timely claim responses, the Trustee intends to seek resolution of the claim (in which case



                                                 16
 Case 14-40987         Doc 1337        Filed 04/12/19 Entered 04/12/19 16:58:02        Desc Main
                                       Document     Page 17 of 41



the Trustee will file supplemental Affidavits of Claim Allowance and Disallowance) or, in the

absence ofresolution by agreement, the Trustee will file omnibus objections to claims with the

Court in accordance with the Claims Procedure Order. The Trustee will submit additional status

reports as to resolution of Participant claims as circumstances warrant.3

                                                    Notice

          47.    The Trustee intends to have this Status Report translated into Spanish and

Portuguese and served upon all Participants who have submitted a Participant Claim through the

Portal.

                                                    STEPHEN B. DARK,
                                                    CHAPTER 11 TRUSTEE,
                                                    By his attorneys,

                                                   /s/Andrew G. Lizotte
                                                   Harold B. Murphy(BBO #362610)
                                                    Andrew G. Lizotte(BBO #559609)
                                                    Murphy &King,Professional Corporation
                                                    One Beacon Street
                                                   Boston, MA 02108
Dated: April 12, 2019
756304




3 The claims information provided herein is as of March 31, 2019.

                                                       17
Case 14-40987   Doc 1337   Filed 04/12/19 Entered 04/12/19 16:58:02   Desc Main
                           Document     Page 18 of 41
                                                                                          Exnibir A

                                                                                    Tele~'ree, LLC,et al.
                                                                          Status Summary of Participant Claims Filed
                                                                                    As of March 31, 2019

                                                                                                                       Pazagraph    No. of         Amount as          Conditionally
                                                    Total Claims Filed                                                   Ref.      Claims             Filed         Allowed Amount
Timely Filed Claims                                                                                                       31        131,351    $ 1,160,559,495.70         TBD
                                                                                                                                                                                                           Case 14-40987




Late Filed Claims                                                                                                         45             777        34,394,87125                 -
   Total Filed claims                                                                                                                132,128   $ 1,194,954,366.95   $            -

Conditionally Allowed Claims                                                                                              31         99,549    $   440,260,033.21   $ 346,526,395.16

                                                    Disallowed Claims
                                                                                                                                                                                                           Doc 1337




Claims for Which No Timely Response Received to Second Notice                                                             42         13,351    $   464,395,777.47   $            -
Claimsfor Which No Timely Response Received to Supplemental Second Notice                                                 43          3,740        123,419,520.38                -
Claims Disallowed by Agreement after First Notice                                                                         38             55          5,650,901.17                -
Claims Disallowed by Agreement after Second Notice                                                                        44             57            335,369.70                -
Late filed claims                                                                                                         31            777         34,394,87125                 -
                                                                                                                                     17,980    $   628,196,439.97   $            -
                                                                                                                                                                                       Document




                                                     Claims Under Review
Claims To Be Disallowed Unless Additional Documentation is Provided Within 30 Days of Notice
   Claims Asserting a $-0- Amount                                                                                         39          4,012                   -           TBD
   Claims Asserting a Negative Balance(Net Winner)-Note 1                                                                 40          8,086                   -           TBD
                                                                                                                                     12,098    $              -           TBD
Claims Asserting Net Equity Losses - In Process of Resolution
   Claims for Which Response Received to First Notice                                                                     38          1,556    $    73,771,787.12         TBD
   Claims for Which Supplemental First Notices Sent(Second Notices to be Sent)                                            38            350          4,765,38420          TBD
                                                                                                                          44            595         47,960,722.45         TBD
                                                                                                                                                                                                    Page 19 of 41




   Claims for Which Response Received to Second Notice
                                                                                                                                      2,501    $   126,497,893.77         TBD

Total Filed Participant Claims                                                                                                      132,128    $ 1,194,954,366.95         TBD

Note 1: Claims asserting a negative balance (Net Winner)indicated net winnings of$437,346,713.40.
                                                                                                                                                                                       Filed 04/12/19 Entered 04/12/19 16:58:02
                                                                                                                                                                                                           Desc Main
Case 14-40987   Doc 1337   Filed 04/12/19 Entered 04/12/19 16:58:02   Desc Main
                           Document     Page 20 of 41
 Case 14-40987        Doc 1337    Filed 04/12/19 Entered 04/12/19 16:58:02          Desc Main
                                  Document     Page 21 of 41


                         UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF MASSACHUSETTS


In Re:                                             )
                                                           Chapter 11

TELEXFREE,LLC,                                     )       Case No. 14-40987-MSH
TELEXFREE,INC.,                                    )       Case No. 14-40988-MSH
TELEXFREE FINANCIAL,INC.,                          )       Case No. 14-40989-MSH

                              Debtors.              )      Jointly Administered


          FIRST AFFIDAVIT OF CLAIM ALLOWANCE AND DISALLOWANCE

         I,Stephen B. Darr, hereby submit the following First Affidavit of Claim Allowance and

Disallowance in accordance with the order("Order") dated December 26, 2017 approving the

Motion by Chapter 11 Trustee to Establish Omnibus Proceduresfor the Resolution ofDisputed

Participant Claims.

                I am the duly appointed Chapter 11 trustee (the "Trustee") ofthe bankruptcy

estates of TelexFree LLC,TelexFree Inc., and TelexFree Financial Inc., having been appointed

by order ofthe Court dated June 6,2014.

         2.     I caused to be served Notices ofProposed Resolution of Claim ("First Notice")

upon the Participants identified on Exhibit"A" hereto (the "Exhibit A Participants") on the

respective dates set forth on Exhibit "A",in accordance with the Order.

         3.     The Exhibit A Participants submitted timely or deemed timely Claim Responses

to the First Notice and such claims were then resolved by agreement with the Participant either

through electronic mail exchange or telephone conversation.
Case 14-40987          Doc 1337        Filed 04/12/19 Entered 04/12/19 16:58:02                       Desc Main
                                       Document     Page 22 of 41



        4.       Exhibit A contains the 38 Conditionally Allowed Claimsl and 55 disallowed

claims, without further notice or order of the Court, in accordance with the Order.

                 I caused to be served Notices of Claim Allowance or Disallowance("Second

Notice") upon the Participants identified on Exhibit"B" hereto (the "Exhibit B Participants") on

the respective dates set forth on Exhibit "B", all in accordance with the Order.

        6.        The Exhibit B Participants filed timely or deemed timely responses to the Second

Notice with the Court and/or to the Trustee and such claims were then resolved by agreement

with the Participant either through electronic mail exchange or telephone conversation

         7.       Exhibit B contains the 33 Conditionally Allowed Claims, and 57 disallowed

claims, without further notice ar order ofthe Court, in accordance with the Order.

         I attest that, to the best of my knowledge,the foregoing is true and accurate.




Dated:~,u~                    ~ ?~ ZCU/
                                                              Stephen .Darr
                                                              Chapter 11 Trustee
755743




  Terms not defined herein shall have the meaning set forth in the First Status Report Respecting Determination of
 Participant Claims dated on or about April 12, 2019.

                                                         2
TelezFree,LLC,et aL
First Status Report Regarding Determination ofParticipant Claims
E~ibit A -Claims Resolved After First Notice

                                                           Conditionally Allowed Claims
                                                                               Date of First   Country of Claim Amount       Conditionally
Claim Number      Participant Name                                                 Notice      Residence     As Filed      Allowed Amount
                                                                                                                                                                    Case 14-40987




00121-000         Roberto Santos Ferreira                                   August 24,2018        PT      $      11,840.10 $        5,920.10
00396-000         Fernando Longo de Barros Souza                             August 24,2018       BR              2,00320           1,66420
00473-000         Angel Reginag Griffin                                      August 24, 2018      US              4,509.90          1,509.90
00787-000         Francisco Javier Arias Montoya                            August 24, 2018       PE            24,075.90          19,075.90
                                                                             August 24, 2018      DO              2,850.00          1,425.00
                                                                                                                                                                    Doc 1337




01306-000         Fabio Ricardo Restituyo Rodriguez Telexfree Teleacfree
01428-000         JUAN SEBASTIAN JARA NIETO                                  August 24, 2018      EC             16,059.51          9,455.20
05642-000         DAILCY RICHELLY FELILPE CABRAL DE MELO                     August 24,2018       BR                389.60             50.00
107664-000        Marl Alexandrovich Lastochkin                              August 24, 2018      RU              4,275.00          1,375.10
108894-000        Claudia Patricia Falla Castellanos                         July 24,2018         CO        15,500,000.00           2,253.90
                                                                                                             1,026,162.00           1,425.00
                                                                                                                                                Document




11541-000         Jonathan Enrique Barrera                                   July 24, 2018        CL
115522-000        Juan Coss                                                  August 24, 2018      US              6,722.79            972.89
120019-001        anderson pego De Castro                                    August 24, 2018      BR             16,03330           7,48330
122487-000        Jason Thomas Kenyon                                        August 24, 2018      US            29,286.90         23,412.50
123273-000        Alberto Urista Cardenas                                    August 24,2018       MX             10,959.10          3,832.85
128736-000        Hezrom Rodrigues Dos Santos                                August 24, 2018      BR             17,396.50         17,056.90
128758-000        Sheila de Oliveira Tenorio                                 August 24,2018       BR                389.60             50.00
13526-001         Marco Antonio Arrarte                                      August 24, 2018      PE             14,707.90         10,024.90
                                                                                                                                                             Page 23 of 41




15585-000         Lenna A Encarnacion                                        August 24, 2018      PR             10,224.80          7,224.80
18804-000         Jose Manuel Lopez                                          August 24, 2018      DO              5,053.90          1,549.60
23347-000         Ana Milagro Torres Ana Torres                              August 24,2018       SV              7,866.50          3,139.70
25356-001         Billy Berroa                                               August 24, 2018      DO             14,449.60         11,066.10
27618-000         Carlos Javier Gomez                                        August 24,2018       US              7,483.10          4,143.10
37506-000         Esther Zigira                                              August 24, 2018      RW            34,200.00          30,473.90
                                                                                                                                                Filed 04/12/19 Entered 04/12/19 16:58:02




39692-000         Ogilda Jacqueline Mejia                                    August 24,2018       US              4,424.70          2,899.90
45631-000         gastao alberto lima                                        August 24, 2018      US            90,000.00          66,898.10
52063-000         Sivam Mahalingam                                           August 24, 2018      CA              3,635.60          1,837.80
53405-000         Ronasis Ramirez                                            August 24,2018       DO             11,300.10          5,650.10
55480-000         Francisco Guzman Munoz                                     August 24, 2018      ES              9,975.00          4,275.00
                                                                                                                                                                    Desc Main




61791-001         Leonardo Ciucci                                            August 24, 2018       IT            19,852.89          2,276.59_
                                                                        Date of First   Country of   Claim Amount      Conditionally
Claim Number   Participant Name                                             Notice      Residence       As Filed      Allowed Amount
651 1 1-000    ANGIE CAROLINA DUARTE                                  July 24,2018         CO          25,005,094.00          5,094.00
67143-000      Berly Eduardo Espinal                                  August 24, 2018      DO              12,924.80          5,799.80
71436-000      Giuseppe Casa                                          August 24,2018       US              21,524.70         17,249.70
75029-000      brian daniel carranza                                  August 24, 2018      MX              28,005.50        22,953.50
75472-000      Marcos Wagner Pereira de Lima                          August 24, 2018      BR                8,732.10           878.20
                                                                                                                                                             Case 14-40987




81862-000      Nina Khim                                              August 24, 2018      KH               15,634.40         3,472.80
87805-000      Paulo Pires Teixeira                                   August 24,2018       PT                  905.19           677.90
95986-000      Rui Octavio Freitas Castro Octavio Castxo              August 24,2018       PT              80,466.00        66,430.60
98402-000      LUIS ENRIQUE PICO UTRERA                               July 24, 2018        CO           2,921,000.00          1,425.00
                                                                                                                                                             Doc 1337




                                                           Disallowed Claims
                                                                                         Claimant
                                                                        Date of First   Country of Claim Amount       Conditionally
                                                                                                                                         Document




Claim Number   Claimant Name                                               Notice       Residence     As Filed      Allowed Amount
00238-000      Isael Rivera                                           August 24,2018        US     $       1,495.00 $
00314-000      VICENTE FERRER ALVAREZ ARRUA                           August 24,2018        PY             8,606.70
00593-000      Telexfree                                              August 24,2018        US             9,975.00                -
00886-001      void null void                                         August 24, 2018      DO              1,474.90                -
01760-000      Oscar Jaramillo                                        August 24,2018        US             1,068.96                -
02128-000      Luz Nereyda Ecker                                      August 24,2018       DO              1,425.00                -
02981-001                                                                                  DO              1,474.90                -
                                                                                                                                                      Page 24 of 41




               voip null                                              August 24,2018
04810-000      Brenda Montoya                                         August 24,2018        US             6,477.90             __
05092-000      DIEGO JIMENEZ GARRIDO                                  August 24,2018        ES            18,864.60                -
05888-001      void null void                                         August 24, 2018      DO              2,213.70                -
06024-001      void null void                                         August 24, 2018      DO              1,474.90                -
06653-001      void null                                              August 24,2018       DO              1,225.00                -
06997-001      void null void                                         August 13, 2018      DO              3,435.88                -
                                                                                                                                         Filed 04/12/19 Entered 04/12/19 16:58:02




07418-001      voip null voip                                         August 24, 2018      DO              5,400.00                -
07426-001      voip null voip                                         August 24, 2018      DO              1,425.00                -
106913-000     Carlos Santos                                          August 24, 2018       US            14,471.51                -
110990-000     Cristian Tomas Parreno                                 August 24, 2018       EC               400.00        ~       -
116829-000     SERGEY VALENTINOVICH GOFMAN                            August 24,2018        RU           10,132.07                 -
                                                                                                                                                             Desc Main




11867-001      void null void                                         August 24, 2018      DO                499.00                -
                                               Date of First   Country of   Claim Amount      Conditionally
Claim Number   Participant Name                    Notice      Residence       As Filed      Allowed Amount
1 19941-000    cleberson pereira de lima     August 24,2018       BR                7,547.40               -
12366-001      void null void                August 24,2018       DO                2,251.20               -
12507-001      void null void                August 24,2018       DO              13,778.80                -
125455-000     Terezinha Santos              August 24, 2018      US                  727.90               -
12638-001      void null void                August 24, 2018      DO              11,405.70                -
                                                                                                                                   Case 14-40987




126715-000     Gary Otalora canon            July 24,2018         CO           5,400,000.00                -
12679-001      void null void                August 24,2018       DO                  339.60               -
12719-001      void null void                August 24,2018       DO                2,285.70
127767-000     Gabriela Elizabeth Paredes    August 24,2018       PE               16,981.80               -
                                                                  DO               14,599.30
                                                                                                                                   Doc 1337




12864-002      Void null void                August 24, 2018
130546-000     Mona Sherif Badr              August 13, 2018      EG                1,425.00
15681-001      void null void                August 24, 2018      DO                  936.30               -
19835-001      void null                     August 24,2018       DO                2,70030                -
22940-001      void null void                August 24, 2018      DO                7,125.00               -
                                                                                                           -
                                                                                                               Document




23803-001      Jose Aneuris Rosario Garcia   August 24, 2018      DO                4,839.30
24311-001      void null void                August 24, 2018      DO                4,225.10               -
27448-000      EDINSON ERAZO NARVAEZ         August 24, 2018      CO                4,275.00               -
30916-000      Alberto Gomez                 August 24,2018       US                4,425.00               -
35079-001      void null                     August 24,2018       DO                1,474.90               -
41395-001      void null void                August 24, 2018      DO                1,666.90               -
41489-001      void null void                August 24, 2018      DO                  831.90               -
43450-000      Richard Joseph Burnette       August 24, 2018      US                  339.00               -
                                                                                                                            Page 25 of 41




47477-001      void null void                August 24, 2018      DO                2,850.00               -
51958-001      voip null voip                August 24, 2018      DO                1,425.00               -
51966-001      void null void                August 24, 2018      DO                1,425.00               -
55339-001      void null void                August 24,2018       DO                  289.70               -
61098-000      Janet Batista                 August 24,2018       US                8,000.00               -
68067-000      Nikolai Taranenko             August 24, 2018      BY                1,474.65               -
                                                                                                               Filed 04/12/19 Entered 04/12/19 16:58:02




68944-004      void null void                August 24, 2018      DO                2,850.00               -
74725-001      void null void                August 24, 2018      DO                2,750.20               -
79447-000      Nadim J Hazoury               August 24,2018       US               15,675.00               -
80793-001      void null void                August 24, 2018      DO                1,474.90               -
80956-001      void null void                August 24, 2018      DO                1,474.90               -
                                                                                                                                   Desc Main




86310-000      void full void                August 24, 2018      DO               13,778.80               -
                                    Date of First   Country of   Claim Amount      Conditionally
Claim Number   Participant Name        Notice       Residence       As Filed      Allowed Amount
90633-001      void null void     August 24, 2018      DO                  386.70               -
92729-001      void null void     Aueust 24. 2018      DO                1.325.20
                                                                                                                        Case 14-40987
                                                                                                                        Doc 1337
                                                                                                    Document     Page 26 of 41
                                                                                                    Filed 04/12/19 Entered 04/12/19 16:58:02
                                                                                                                        Desc Main
TelexFree,LLC,et al.
First Status Report Regarding Determination ofParticipant Claims
Exhibit B -Claims Resolved After Second Notice


                                                                   Conditionally Allowed Claims
                                                                                                                  Conditionally Docket Number Docket
                                                                                                                                                                             Case 14-40987




Claim                                                                  Date of Second   Country of Claim Amount      Allowed       of Second Number of
Number        Participant Name                                             Notice       Residence     As Filed       Amount         Notice    Response
00299-000     Neide Ricardi                                          November 26,2018      BR      $     6,099.40 $       299.40      1043      N/A
01036-000     Luca Marzotto                                          November 26,2018       IT          16,472.00       8,272.00      1045      N/A
01386-000     GUEVARA CRUZ CARMITA DEL ROCIO DEL                     November 26,2018      EC            5,720.10       2,850.00      1045      N/A
                                                                                                                                                                             Doc 1337




              ROCIO GUEVARA CRUZ                                                                                  ___
01527-000     Adolfo Leon Dela Cruz                                  November 26,2018      US           13,750.20       8,050.20      1048      N/A
04236-000     Hilda Atilano Lara Hilda Atilano                       November 26,2018      MX            9,249.90          49.90      1046      N/A
04345-000     Jenny Carolina Paz                                     November 26,2018      HN            6,669.90       3,570.40      1045      N/A
04532-000     Jessica Lynn Keeby                                     November 26,2018      US           48,593.00       4,757.60      1047      N/A
                                                                                                                                                         Document




107184-000    Manoel Silva Neto                                      November 26,2018      US           20,276.50      19,977.10      1048      N/A
109969-002    VICTOR Barcellos Cavalcante SILVA                      November 26,2018      BR            7,005.66       1,700.87      1043      N/A
1 11955-000   Mariacristina Emme Suster                              November 26,2018       IT         431,824.90       4,324.90      1046      N/A
1 1252-000    ysidro sanchez cruz                                    November 26,2018      DO            6,149.60       5,810.00      1044      N/A
12030-000     raul michael rosario dilone                            November 26,2018      DO           61,425.00       1,425.00      1044      N/A
12405-001     ROCIO ESTHER SALADIN                                   November 26,2018      DO           12,825.00       6,325.00      1044      N/A
127615-000    JOHN LENNON DOS SANTOS MOURA                           November  26, 2018    BR            7,493.88       1,493.88      1043      N/A
                                                                                                                                                                      Page 27 of 41




130663-000    Maria aparecida Garcia                                 November 26,2018      US           20,000.00     24,225.00       1113      N/A
131396-000    Peter Lawrence LaBrie                                  November 26,2018      US           27,362.89       9,362.89      1048      N/A
13823-000     LLILEINY NOEMI PLTENT'E PEGUERO                        November 26,2018      DO            5,270.00       1,322.50      1044      N/A
13973-000     Cinthia Ysabel pena rojas                              November 26,2018      US           18,265.80      12,166.60      1048      N/A
16148-000     ruth esther rosario                                    November 26,2018      DO            4,776.20       1,018.80      1044      N/A
18211-000     lyubov Yakir                                           November 26,2018      US           14,961.90       7,961.90      1048      N/A
                                                                                                                                                         Filed 04/12/19 Entered 04/12/19 16:58:02




19488-000     Kwan Ling Chan                                         November 26,2018      HK           37,018.10       1,393.10      1045      N/A
33254-000     pablo eugenio rodriguez                                November 26,2018      DO            3,728.80       2,251.20      1044      N/A
38249-000     carmen velez vicente                                   November 26,2018      DO          117,269.10       1,375.10      1044      N/A
47841-000     Aida Anderson Formally Lima                            November 26,2018      US           23,991.21      19,700.50      1048      N/A
53559-000     Alis A Montoya                                         November 26,2018      US            5,974.90       1,474.90      1048      N/A
53945-000     Sergio Antonio Neves Lousada                           November 26,2018      PT           14,008.40       7,916.40      1046      N/A
                                                                                                                                                                             Desc Main




54455-000     Willian nunes mesquita Willian Nunes mesquita          November 26,2018       ES          10,964.90       5,749.90      1047      N/A
                                                                                                    Conditionally Docket Number Docket
Claim                                                 Date of Second    Country of Claim Amount        Allowed       of Second Number of
Number       Participant Name                             Notice        Residence     As Filed         Amount         Notice    Response
65376-000    Alessandro De Carvalho                 November 26,2018       US          34,203.70         10,407.10      1047      N/A
65422-000    MIGUEL SENAS PEREZ                     November 26,2018       ES            5,722.37         4,743.77      1047      N/A
67849-001    Jordean Silva Faria                    November 26,2018       US          23,153.20          7,602.50      1047      N/A
85003-000    Mackenson Joslyn                       November 26,2018       US            3,818.80         3,479.20      1048      N/A
                                                                                                                                                               Case 14-40987




92507-000    Margarita Perez                        November 26,2018       CO            3,462.60         1,425.00      1044      N/A
95166-000    TELEXFREE LLC                          November 26, 2018      US            5,550.70         2,500.70      1048      N/A
                                                                                                                                                               Doc 1337




                                                       Disallowed Claims
                                                                        Claimant                 Conditionally Docket Number Docket
Claim                                                 Date of Second   Country of Claim Amount      Allowed       ofSecond  Number of
Number       Claimant Name                                Notice        Residence    As Filed       Amount         Notice    Response
                                                                                                                                           Document




00565-000    Rebeca Isabel Perez Mendez             November 26, 2018 Unknown $        15,494.05 $          -       1110       N/A
00851-000    Hortensia Rodriguez                    November 26,2018       US           6,279.00            -       1111       N/A
01272-000    Juan Pablo Brito Nunez                 November 26,2018       DO           2,014.10            -       1073       N/A
02653-001    Juan Carlos Holguin                    November 26,2018       US           4,275.00            -       1119       1150
02832-000    JAMES ANTHONY NAMF'UA                  November 26,2018       TZ           2,999.70            -       1108       N/A
03173-000    yangshen yangshen liu                  November 26,2018       CN             926.00            -       1054.      N/A
04718-000    Albert Cabrera.                        November 26,2018       ES           1,197.80            -       1106       N/A
                                                                                                                                                        Page 28 of 41




07490-000    Juan Carlos Holguin                    November 26,2018       EC           5,700.00            -       1092       N/A
07885-000    Miguel Antonio Ruiz                    November 26,2018       DO           1,413.90            -       1074       N/A
08145-000    yeffrin nunez vega                     November 26, 2018      DO           1,323.10            -       1074       N/A
08494-000    Lyubov Yakir                           November 26,2018       US           7,961.90            -       1118       N/A
105331-000   Lowenkis Evangelista. Castillo Reyes   November 26,2018       DO          18,847.75            -       1090       N/A
108481-000   Janete Miguel Said Rezende             November 26,2018       BR           1,415.00            -       1052       N/A
                                                    November 26,2018       DO           3,781.00            -       1074       N/A
                                                                                                                                           Filed 04/12/19 Entered 04/12/19 16:58:02




1 1767-000   NAN ALBERTO ESPINAL MARTINEZ
124000-000   Edwin Garcia rodriguez                 November 26,2018      MX            2,276.00            -       1099       N/A
125012-000   Guido Fabian Escobar Chango            November 26,2018       EC           2,100.00            -       1093       N/A
127430-000   Victor Rafael Bardales                 November 26,2018       US           7,125.00            -       1120       N/A
130636-000   Antonio Augusto DaSilva                November 26,2018       US           1,425.00            -       1117       N/A
13663-000    yeffrin nunez vega                     November 26,2018       DO           3,586.10            -       1075       N/A
                                                                                                                                                               Desc Main




17355-000    eueenio rodrieuez ail                  November 26.2018       DO             925.00            -       1075       N/A
                                                                                            Conditionally Docket Number Docket
Claim                                           Date of Second    Country of Claim Amount      Allowed        of Second Number of
Number      Participant Name                        Notice        Residence     As Filed       Amount          Notice    Response
20032-000   JUAN ALBERTO ESPINAL MARTINEZ     November 26,2018       DO            3,781.00            -         1076      N/A
20552-000   Joao Filipe Henriques Pestana     November 26,2018       PT            1,425.00            -         1103      N/A
21068-000   CARLOS WILFREDO BARRON            November 26,2018       PE           16,784.20            -         1100      N/A
23621-000   Julio Cesar romero valdez         November 26,2018       ES            4,324.90            -         1106      1283
                                                                                                                                                        Case 14-40987




25403-000   SANDRA MARISOL LARA               November 26,2018       DO              189.30            -         1078      N/A
25420-000   SANDRA MARISOL LARA               November 26,2018       DO            1,375.10            -         1078      N/A
25430-000   SANDRA MARISOL LARA               November 26,2018       DO            1,425.00            -         1078      N/A
25436-000   SANDRA MARISOL LARA               November 26,2018       DO            1,425.00            -         1078      N/A
26126-000   JANICE SAMPAIO SAMPAIO            November 26, 2018      BR            2,800.10            -         1050      N/A
                                                                                                                                                        Doc 1337




28441-000   felix antonio taveras Cabrera     November 26,2018       DO          65,000.00             -         1078      N/A
29314-000   Ismelia Delgado                   November 26,2018       US           12,44430            =          1112      N/A
29640-000   jhon manuel tejada                November 26,2018       DO            1,425.00 ____       _ _ _ _ 1079        N/A
30586-OOQ   Jose Aneuris Rosario Garcia       November 26,2018       DO            1,132.60            -         1079      N/A
31378-000   SERGIO RICARDO SALDANHA RICARDO   November 26,2018       BR            9,175.60            -         1051      N/A
                                                                                                                                    Document




            SALDANHA
31613-000   SERGIO RICARDO SALDANHA           November 26,2018       BR           9,175.60            -         1051      N/A
                                                                                                 - - -
31617-000   SERGIO RICARDO SALDANHA           November 26,2018       BR           9,175.60            -         1051      N/A
33564-000   Elvin Teofilo Del Rosario Busi    November 26,2018       DO           1,425.00            -         1079      N/A
33680-000   Carlos Wilfredo BARRON            November 26,2018       PE          16,784.20            -         1100      N/A
35535-000   Diana Constanza Giraldo           November 26,2018       US           4,324.90            -         1115      N/A
38090-000   NATALIA KOSTYUNINA ARTEMIEVA      November 26,2018       ES           1,375.10            -         1106      N/A
                                                                                                                                                 Page 29 of 41




44326-000   No Jessuino Wernersbach           November 26,2018       BR          13,186.20            -         1051      N/A
45614-000   Desiree Garcia                    November 26,2018       US           2,172.00            -         1117      N/A
                                                                                            - ---           --
46419-000   Yonglin Shao                      November 26,2018       CA           7,000.00 _ _ _          _ _ _ 1053      1241
47764-000   Carla Xavier Rocha                November 26,2018       BR           1,425.00            -         1051      N/A
49767-000   Alessandro de Carvalho            November 26,2018       US          21,750.10            -         1115      N/A
50286-000   Eunice Esmeralda Gomez            November 26,2018       SV           2,850.00            -         1094      N/A
                                                                                                                1103      N/A
                                                                                                                                    Filed 04/12/19 Entered 04/12/19 16:58:02




50500-000   Sergio Antonio Neves Lousada      November 26,2018       PT          14,008.40 _ __       -
50989-000   Madeline Maria Matos              November 26,2018       PR           1,425.00 _ __.__    -         1119      1218
53141-000   STEPHENSON K ARINAITWE            November 26,2018       US           2,445.30            -         1111      N/A
54316-000   Sergei Alexandrovich Gorev        November 26,2018       UA           1,425.00    ___     -         1109      N/A
62612-000   Barbara Moguche Ombasa            November 26,2018       KE           1,574.70            -         1098      N/A
71979-000   felix antonio taveras             November 26,2018       DO           1,375.10            -         1083      N/A
                                                                                                                                                        Desc Main
                                                                                                   Conditionally Docket Number Docket
Claim                                                 Date of Second   Country of Claim Amount        Allowed       of Second Number of
Number      Participant Name                              Notice       Residence     As Filed         Amount         Notice    Response
79426-000   GLAUCIA REGINA CAMARGO RAPOSO           November 26,2018      BR            3,000.00              -        1051      N/A
            CAMARGO RAPOSO               _ _ __ _
81775-000   Valentin Petrovich Svyatenko            November 26,2018      UA            1,425.00            -       1109        N/A
84785-000   Robelho Rocha Rezende                   November 26,2018      BR            1,425.00            -       1052        N/A
                                                                                                                                                              Case 14-40987




86723-000   encarnacion encarnacion                 November 26,2018      GT            1,425.00            -       1094        N/A
86761-000   encarnacion baltazar Ignacio            November 26,2018      GT            1,425.00            -       1094        N/A
                                                                                                                                                              Doc 1337
                                                                                                                                          Document     Page 30 of 41
                                                                                                                                          Filed 04/12/19 Entered 04/12/19 16:58:02
                                                                                                                                                              Desc Main
Case 14-40987   Doc 1337   Filed 04/12/19 Entered 04/12/19 16:58:02   Desc Main
                           Document     Page 31 of 41
 Case 14-40987          Doc 1337       Filed 04/12/19 Entered 04/12/19 16:58:02                      Desc Main
                                       Document     Page 32 of 41


                             UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF MASSACHUSETTS


In Re:                                                       )
                                                                       Chapter 11

TELEXFREE,LLC,                                               )         Case No.14-40987-MSH
TELEXFREE,INC.,                                              )         Case No. 14-40988-MSH
TELEXFREE FINANCIAL,INC.,                                    )         Case No. 14-40989-MSH

                                   Debtors.                  )         Jointly Administered


         SECOND AFFIDAVIT OF CLAIM ALLOWANCE AND DISALLOWANCE

         I,Stephen.B. Darr, hereby submit the following Second Affidavit of Claim Allowance

and Disallowance in accordance with the order("Order") dated December 26, 2017 approving

the Motion by Chapter 11 Trustee to Establish Omnibus Proceduresfor the Resolution of

Disputed Participant Claims.

         1.     I am the duly appointed Chapter 11 trustee (the "Trustee") ofthe bankruptcy

estates ("Estates") of TelexFree LLC, TelexFree Inc., and TelexFree Financial Inc.(collectively,

"TelexFree" or the "Debtors"), having been appointed by order ofthe Court dated June 6,2014.

         2.     I caused to be served Notices of Claim Allowance or Disallowance("Second

Notices") on 1,360 Participants proposing Conditionally Allowed Claimsl and as to which no

response was filed by Participants including 372 Participant Claims for which a supplemental

Second Notice was provided by regular mail because it was unclear if electronic service had

been successfully effectuated. The supplemental Second Notice had a response deadline of

March 1, 2019. Pursuant to the Order, these are Conditionally Allowed Claims without further

notice or order. I will provide the Clerk's Office with an electronic file (the "Claim File")


1 Terms not otherwise defined herein shall have the meaning set forth in the First Status Report Respecting
Determination of Participant Claims dated on or about April 10, 2019.
 Case 14-40987        Doc 1337     Filed 04/12/19 Entered 04/12/19 16:58:02             Desc Main
                                   Document     Page 33 of 41


containing the following information as to each claim:(i) the claim number that was assigned to

the Participant upon filing the Participant Claim;(ii) the name of the Participant as provided by

the Participant on the Participant Claim;(iii) the country of residence as identified by the

Participant on the Participant Claim;(iv) the amount ofthe Conditionally Allowed Claim; and

(v) the docket number of the Second Notice.

        3.     I caused to be served Notices of Proposed Resolution of Claim ("First Notices")

 upon 19,136 Participants and as to which no response was received. These Participants were

 sent a Second Notice electronically. Seventy(70)ofthe First Notices were served by Huron

 Consulting Group, LLC on July 24, 2018.

        4.      There are 4,012 Participant Claims submitted through the electronic claims portal

("Portal") that show a balance owing of $0 based upon the information supplied by the

 Participant. These Participants will be sent a notice providing them with thirty (30) days in

 which to provide additional information regarding their claims and, in the absence of a timely

 response, the claim will be disallowed.

        5.     There are 8,086 Participant Claims submitted through the Portal that show a

 negative balance (that is, the claim reflects that the Participant is a Net Winner under the Net

 Equity formula) based upon the information supplied by the Participant. These Participants will

 be sent a notice providing them with thirty (30)days in which to provide additional information

 regarding their claims and, in the absence of a timely response, the claim will be disallowed.

        6.      I caused 13,351 Participants to be served with a Second Notice proposing claim

 disallowance and as to which no timely response was received. Pursuant to the Order, these

 claims are disallowed without further notice or order. The Claims File will contain, with respect

 to each disallowed claim:(i) the claim number assigned to the Participant upon filing the



                                                  2
 Case 14-40987       Doc 1337     Filed 04/12/19 Entered 04/12/19 16:58:02            Desc Main
                                  Document     Page 34 of 41


Participant Claim;(ii) the name of the Participant as provided by the Participant on the

Participant Claim;(iii) the country ofresidence as identified by the Participant on the Participant

Claim; and (iv)the docket number ofthe Second Notice.

       7.     I caused an additiona13,740 Participants to be served with a supplemental Second

Notice by regular mail because it was unclear if electronic service had been successfully

effectuated and for which claim disallowance was proposed. Responses to the supplemental

Second Notice were required to be filed by March 1, 2019. No responses were received from

these Participants, and pursuant to the Order these claims are disallowed without further notice

or order. The Claims File will contain, with respect to each disallowed claim:(i)the claim

number that was assigned to the Participant upon filing the Participant Claim;(ii) the name ofthe

Participant as provided by the Participant on the Participant Claim;(iii) the country ofresidence

as identified by the Participant on the Participant Claim;(iv)the docket number ofthe Second

Notice; and (v)the date of service ofthe supplemental Second Notice.

       8.      There are 685 Participant Claims for which a response was submitted to the

Second Notice (including the supplemental notice). Thirty three(33)ofthe Participant Claims

for which a response to Second Notice was received have been resolved by agreement with the

Participant with a Conditionally Allowed Claim, and 57 have been disallowed by agreement with

the Participant. There are 595 Participant Claims for which timely or untimely responses to the

Second Notice were submitted or filed and which are not yet resolved. Ofthese claims:

      (i)      62 Participants filed timely responses with the Court;

      (ii)     412 Participants submitted timely responses with the Trustee and either no

               response to the Court or an untimely response to the Court;




                                                 K3
Case 14-40987       Doc 1337     Filed 04/12/19 Entered 04/12/19 16:58:02                Desc Main
                                 Document     Page 35 of 41




       (iii)   121 Participants submitted/filed untimely responses, with the Court and/or with

               the Trustee.

       Notwithstanding the improper filings and without waiver of any rights, I am considering

the responses to the Second Notice, including reasons provided by the Participant for late filing

or improper filing, for purposes ofconsidering appropriate disposition ofthe claims.

       9.      There are 777 Participants Claims that were filed after the Final Bar Date.

Pursuant to the provisions ofthe Claims Order and the Bar Date Notice approved by the Court,

the late-filed claims are disallowed without fiu-ther notice or order of the Court. The Claims File

will contain, with respect to each disallowed claim:(i) the claim number that was assigned to the

Participant upon filing the Participant Claim;(ii) the name ofthe Participant as provided on the

Participant Claim;(iii) the country of residence as identified an the Participant Claim; and (iv)

the date the Participant Claim was filed.

       I attest that, to the best of my knowledge, the foregoing is true and accurate.


Dated: April ~2,2019
                                                      Steph B. Darr
                                                      Chapter 11 Trustee
756133




                                                 4
Case 14-40987   Doc 1337   Filed 04/12/19 Entered 04/12/19 16:58:02   Desc Main
                           Document     Page 36 of 41
Case 14-40987        Doc 1337      Filed 04/12/19 Entered 04/12/19 16:58:02              Desc Main
                                   Document     Page 37 of 41




                          UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF MASSACHUSETTS


In Re:                                                )
                                                              Chapter 11

TELEXFREE,LLC ,                                       )       Case No. 14-40987-MSH
TELEXFREE,INC.,                                       )       Case No. 14-40988-MSH
TELEXFREE FINANCIAL,INC.,                             )       Case No. 14-40989-MSH

                                Debtors.              )       Jointly Administered


                          FIRST AFFIDAVIT OF TINAMARIE FEIL
                         REGARDING SERVICE OF FIRST NOTICE

         I,Tinamarie Feil, hereby submit the following affidavit regarding service of first notice.

         1.     I am employed as President of Client Services at BMC Group,Inc.("BMC"),

which serves as a claims agent for Stephen Darr, the duly appointed Chapter 11 trustee (the

"Trustee") ofthe bankruptcy estates ("Estates") of TelexFree LLC,TelexFree Inc., and

TelexFree Financial Inc.(collectively,"TelexFree" or the "Debtors").

         2.     I have been employed with BMC for 21 years. My responsibilities include serving

or supervising the service of mailings to creditors and other parties in interest in bankruptcy

cases.

                The statements provided herein are based upon my personal knowledge, except as

otherwise provided.

         4.     Among the services provided by BMC in the TelexFree cases has been the

electronic delivery to persons who purchased membership plans in TelexFree ("Participants") of

Notices of Proposed Resolution of Claim ("First Notice") in accordance with the order dated

December 26, 2017 approving the Motion by Chapter 11 Trustee to Establish Omnibus

Proceduresfor the Resolution ofDisputed Participant Claims(the "Claims Procedure Order")
Case 14-40987       Doc 1337      Filed 04/12/19 Entered 04/12/19 16:58:02                Desc Main
                                  Document     Page 38 of 41




       5.      On August 13, 2018, and August 14, 2018,I caused BMC to serve 21,065

Participants with a First Notice. A certificate of service for the notices served has been filed with

the Court.

       6.      Pursuant to the Claims Procedure Order, Participants were provided not less than

thirty (30)days to submit a Claim Response.

       I attest that, to the best of my knowledge, the foregoing is true and accurate.


Dated: April S, 2019
                                                      ~           `~~~
                                                      Tinamarie Feil
756138




                                                  2
Case 14-40987   Doc 1337   Filed 04/12/19 Entered 04/12/19 16:58:02   Desc Main
                           Document     Page 39 of 41
Case 14-40987        Doc 1337     Filed 04/12/19 Entered 04/12/19 16:58:02               Desc Main
                                  Document     Page 40 of 41




                          UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF MASSACHUSETTS


In Re:                                               )
                                                              Chapter 11

TELEXFREE,LLC ,                                      )        Case No. 14-40987-MSH
TELEXFREE,INC.,                                      )        Case No. 14-40988-MSH
TELEXFREE FINANCIAL,INC.,                            )        Case No. 14-40989-MSH

                               Debtors.              )        Jointly Administered


      FIRST AFFIDAVIT OF JEFFREY MILLER REGARDING SERVICE OF
    SUPPLEMENTAL FIRST NOTICE AND SUPPLEMENTAL SECOND NOTICE

         I,Jeffrey Miller, hereby submit the following affidavit regarding service of supplemental

first notice and supplemental second notice.

                I am employed as Senior Managing Consultant with Kurtzman Carson

Consultants, LLC("KCC"), which serves as a claims agent for Stephen Darr, the duly appointed

Chapter 11 trustee (the "Trustee") ofthe bankruptcy estates ("Estates") of TelexFree LLC,

TelexFree Inc., and TelexFree Financial Inc.(collectively,"TelexFree" or the "Debtors").

         2.     I have been employed with KCC for 5 years. My responsibilities include serving

or supervising the service of mailings to creditors and other parties in interest in bankruptcy

cases.

         3.     The statements provided herein are based upon my personal knowledge, except as

otherwise provided.

         4.     Among the services provided by KCC to the Trustee in the TelexFree cases has

been the delivery to persons who purchased membership plans in TelexFree ("Participants") of

Notices of Proposed Claim Resolution ("First Notice") and Notices of Claim Allowance or

Disallowance ("Second Notice") in accordance with the order dated December 26, 2017
Case 14-40987       Doc 1337        Filed 04/12/19 Entered 04/12/19 16:58:02                    Desc Main
                                    Document     Page 41 of 41




     approving the Motion by Chapter 11 Trustee to Establish Omnibus Procedures,for the

     Resolution ofDisputec~Participcznt Claims(the "Claims Procedure Order").

                   4n November 30,201.8,I caused KCC to serve 350 Participants with a

     supplemental First Notice which was sent by regular mail because it was unclear if the First

     Notice that was sent to the Participants electronucally had been received.

            6.     On February 1, 2019,I caused KCC to serve 3,802 Participants with a

     supplemental.Second Notice by regular mail because it was unclear ifthe Second Notice that

     was sent to the Participants electronically had been received.

            I attest that, to the best of my knowledge, the foregoing is true and accurate.

                                                          G.                      ~' i
     Dated: April 12, 2019
                                                          Jef         Miller
     756140




                                                      2
